Exhibit 10.2

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

by and between

SEARCHLIGHT III CVL, L.P.

and

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.

Dated as of October 2, 2020

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.

 

Definitions

     1  

Section 2.

 

Registration Rights

     5  

(a)

 

Resale Registration Statement

     5  

(b)

 

Shelf Take-Downs

     5  

(c)

 

Demand Registrations

     7  

(d)

 

Piggyback Registration

     8  

(e)

 

Selection of Underwriters; Right to Participate

     8  

(f)

 

Postponement; Suspensions; Blackout Period

     9  

(g)

 

Holdback

     10  

(h)

 

Supplements and Amendments

     10  

(i)

 

Subsequent Holder Notice

     10  

Section 3.

 

Registration Procedures

     11  

(a)

 

Obligations of the Company

     11  

(b)

 

Obligations of the Holders

     15  

Section 4.

 

Indemnification

     15  

(a)

 

Indemnification by the Company

     15  

(b)

 

Indemnification by the Holders

     16  

(c)

 

Notices of Claims

     17  

(d)

 

Contribution

     17  

(e)

 

No Exclusivity

     18  

Section 5.

 

Covenants Relating to Rule 144

     18  

Section 6.

 

Miscellaneous

     18  

(a)

 

Termination; Survival

     18  

(b)

 

Governing Law

     18  

(c)

 

Consent to Jurisdiction; Venue; Waiver of Jury Trial

     19  

(d)

 

Entire Agreement

     20  

(e)

 

Amendments and Waivers

     20  

(f)

 

Successors and Assigns

     20  

(g)

 

Expenses

     20  

(h)

 

Counterparts; Electronic Signature

     20  

(i)

 

Severability

     21  

(j)

 

Notices

     21  

(k)

 

Specific Performance

     22  

 

 

-i-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 2,
2020, by and between Consolidated Communications Holdings, Inc., a Delaware
corporation (the “Company”), and Searchlight III CVL, L.P., a Delaware limited
partnership (the “Investor”).

RECITALS

WHEREAS, the Company and the Investor entered into an Investment Agreement,
dated as of September 13, 2020 (the “Investment Agreement”), pursuant to which
the Company agreed to sell, and the Investor agreed to purchase, for an
aggregate consideration of up to $425 million, (a) shares of common stock of the
Company, par value $0.01 per share (the “Common Stock”), (b) an unsecured senior
note, which shall initially be non-convertible, but which shall, upon the
occurrence of certain events, be convertible at the option of the Investor, or
if the Investor fails to exercise its option, at the option of the Company, into
shares of a new series of preferred stock, par value $0.01 of the Company, to be
designated the Company’s Series A Perpetual Preferred Stock, par value $0.01 per
share (the “Series A Preferred Stock”) and (c) a Contingent Payment Right (as
defined in the Investment Agreement), which shall be automatically converted
into shares of Common Stock subject to the terms and conditions of the
Contingent Payment Right Agreement (as defined in the Investment Agreement);

WHEREAS, the Investment Agreement provides for the Company and the Investor to
enter into this Agreement at the Initial Closing (as defined in the Investment
Agreement);

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and the Investor are executing and delivering a Governance Agreement
(the “Governance Agreement”), which grants certain rights to the Investor; and

WHEREAS, the parties hereto desire to enter into this Agreement in order to
grant the Investor the registration rights described herein.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
in this Agreement, and intending to be legally bound by this Agreement, the
Company and the Investor agree as follows:

Section 1. Definitions. Unless otherwise indicated, capitalized terms used and
not otherwise defined in this Agreement shall have the respective meanings given
such terms in the Investment Agreement. As used in this Agreement, the following
terms shall have the following meanings:

“affiliate” of a specified Person shall mean a Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such specified Person; provided that, with respect to
the Investor and its affiliates, “shall include any entity that is managed by
Searchlight Capital Partners, L.P. (“SCP”) (except for any portfolio company or
investment fund affiliated with SCP, other than for purposes of Section 4(a)
(Indemnification by the Company, Section 6(f) (Successors and Assigns),
Section 6(k) (Specific Performance) and the definition of “Permitted
Registration Rights Holder”); provided, further, that the Investor and its
affiliates shall be deemed not to be an affiliate of the Company or any of its
Subsidiaries. For



--------------------------------------------------------------------------------

purposes of this definition, the term “control” (including the correlative terms
“controlling,” “controlled by” and “under common control with”) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

“Agreement” shall have the meaning set forth in the Preamble.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean a day except a Saturday, a Sunday or other day on
which banks in the City of New York are authorized or required by applicable law
to be closed.

“Certificate of Designations” shall mean the Certificate of Designations of the
Series A Preferred Stock.

“Common Stock” shall have the meaning set forth in the Recitals.

“Company” shall have the meaning set forth in the Preamble.

“Demand Registration” shall have the meaning set forth in Section 2(c)(i).

“Demand Registration Request” shall have the meaning set forth in
Section 2(c)(i).

“Demand Registration Statement” shall have the meaning set forth in
Section 2(c)(i).

“End of Suspension Notice” shall have the meaning set forth in Section 2(f)(1).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law), and the rules and regulations
thereunder.

“Governance Agreement” shall have the meaning set forth in the Recitals.

“Holdback Period” shall mean, with respect to any registered offering of equity
securities of the Company, the period beginning ten (10) days before the
anticipated effective date of the related Registration Statement and continuing
until the expiration of ninety (90) days (or such shorter period as the managing
underwriter(s) permit) after the effective date of the related Registration
Statement (except that, in the case of any such registered offering that is a
Shelf Take-Down from a Resale Registration Statement, the Holdback Period shall
be the period beginning ten (10) days before the anticipated pricing date in
connection with such takedown and continuing until the expiration of ninety
(90) days (or such shorter period as the managing underwriter(s) permit) after
such pricing date).

“Holders” shall mean the Investor and each Permitted Registration Rights Holder
to which registration rights hereunder are transferred pursuant to Section 6(f)
hereof.

“Investor” shall have the meaning set forth in the Preamble.

“Investment Agreement” shall have the meaning set forth in the Recitals.

 

-2-



--------------------------------------------------------------------------------

“Marketed Underwritten Offering” shall mean any Underwritten Offering that
includes a customary “road show” (including an “electronic road show”) or other
marketing efforts by the Company and the underwriters, which for the avoidance
of doubt, shall not include block trades.

“Permitted Registration Rights Holders” shall mean (i) any Permitted Holder (as
defined in the Governance Agreement) and (ii) any Person to whom any Registrable
Securities representing at least 10% of the Company’s outstanding Common Stock
on an As-Converted Basis (as defined in the Governance Agreement) are
transferred in accordance with Section 7 of the Governance Agreement.

“Person” shall have the meaning set forth in the Investment Agreement.

“Piggyback Holder” shall have the meaning set forth in Section 2(d)(i).

“Piggyback Registration” shall have the meaning set forth in Section 2(d)(i).

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A under the Securities Act), as amended or
supplemented by any prospectus supplement or any issuer free writing prospectus
(as defined in Rule 433 under the Securities Act), with respect to the terms of
the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

“Registrable Securities” shall mean (i) shares of Common Stock held by any
Holder, (ii) shares of Common Stock issuable (directly or indirectly) upon
conversion and/or exercise of any capital stock or other securities of the
Company, including the Contingent Payment Right, held by any Holder, (iii) from
and after the third anniversary of the date of the Investment Agreement, shares
of Series A Preferred Stock issuable upon conversion of the Note, and (iv) any
securities issued as (or issuable upon the conversion or exercise of any
warrant, right or other security that is issued as) a dividend, stock split,
recapitalization or other distribution with respect to, or in exchange for, or
in replacement of, the Common Stock, the Contingent Payment Right or the Series
A Preferred Stock referenced in clauses (i) to (iii) above or this clause (iv);
provided that the term “Registrable Securities” shall exclude in all cases any
securities (x) that shall have ceased to be outstanding or (y) that are sold
pursuant to an effective registration statement under the Securities Act or
publicly resold in compliance with Rule 144. Solely for purposes of determining
at any time whether any Registrable Securities are then held, outstanding or
transferred, the Series A Preferred Stock shall be treated, and the Contingent
Payment Right shall be treated, on an As-Converted Basis (as defined in the
Governance Agreement), as Registrable Securities.

“Registration Expenses” shall mean all expenses incurred in effecting any
registration or any offering and sale pursuant to this Agreement, including
registration, qualification, listing and filing fees (including, without
limitation, all SEC, stock exchange and Financial Industry Regulatory Authority
filing fees), printing expenses, messenger, telephone and delivery expenses,

 

-3-



--------------------------------------------------------------------------------

all transfer agent and registrar fees and expenses, fees and disbursements of
all law firms of the Company and all accountants and other persons retained by
the Company (including any comfort letters), any reasonable fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, all fees and expenses of any special experts or other persons
retained by the Company in connection with any registration, all expenses
related to the “road show” for any underwritten offering, including all travel,
meals and lodging, and any blue sky (including reasonable fees and disbursements
of counsel to any underwriter incurred in connection with blue sky
qualifications of the Registrable Securities as may be set forth in any
underwriting agreement) and other securities laws fees and expenses, as well as
all internal fees and expenses of the Company. Registration Expenses shall not
include Selling Expenses. In addition, in connection with an underwritten
offering or other registration, offering or related action for which services of
outside counsel would customarily be required pursuant to this Agreement, the
Company shall pay or reimburse the Holders for the reasonable and documented
fees and expenses of one nationally recognized law firm, chosen by the Holders
as their counsel. Nothing in this definition shall impact any agreement on
expenses solely between the Company and any underwriter.

“Registration Statement” shall mean any registration statement (including any
Demand Registration Statement or Resale Registration Statement) of the Company
under the Securities Act which permits the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Resale Registration Statement” shall have the meaning set forth in
Section 2(a).

“Resale Shelf Period” shall have the meaning set forth in Section 2(a).

“Resale Shelf Registration” shall have the meaning set forth in Section 2(a).

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended (or any
corresponding provision of succeeding law), and the rules and regulations
thereunder.

“Selling Expenses” shall mean all underwriting discounts and selling commissions
associated with effecting any sales of Registrable Securities under any
Registration Statement by the Holders and all stock transfer taxes applicable to
the sale or transfer by Holders of Registrable Securities to the underwriter(s)
pursuant to this Agreement.

“Series A Preferred Stock” shall have the meaning set forth in the Recitals.

“Shelf Take-Down” shall have the meaning set forth in Section 2(b).

“Special Registration” shall mean the registration of equity securities, options
or similar rights registered on Form S-4, Form S-8 or any successor forms
thereto or any other form for the

 

-4-



--------------------------------------------------------------------------------

registration of securities issued or to be issued in connection with a merger,
acquisition, employee benefit plan or equity compensation or incentive plan.

“Subsequent Holder Notice” shall have the meaning set forth in Section 2(i).

“Suspension” shall have the meaning set forth in Section 2(f)(1).

“Suspension Notice” shall have the meaning set forth in Section 2(f)(1).

“Underwritten Offering” shall mean a registered offering in which securities of
the Company are sold to one or more underwriters on a firm-commitment basis for
reoffering to the public.

“Underwritten Shelf Take-Down” shall have the meaning set forth in
Section 2(b)(i).

“Underwritten Shelf Take-Down Notice” shall have the meaning set forth in
Section 2(b)(ii).

Section 2. Registration Rights.

(a) Resale Registration Statement. The Company will file at least 180 days prior
to the expiration of the Common Stock Transfer Period (as defined in the
Governance Agreement) (or if a later time for filing is requested by the
Holders, at such later time) with the SEC a shelf registration statement on Form
S-3 (or successor form) pursuant to Rule 415 under the Securities Act (which
registration statement, if the Company is eligible to file such, shall be as an
automatic shelf registration as defined in Rule 405 under the Securities Act) (a
“Resale Registration Statement”) relating to the offer and resale of Registrable
Securities by any Holder at any time and from time to time following the
expiration of the transfer restrictions set forth in Section 7 of the Governance
Agreement in accordance with the methods of distribution set forth in the plan
of distribution section of the Resale Registration Statement, and, if such
Resale Registration Statement is not effective within ninety (90) days of the
date hereof, the Company shall use commercially reasonable efforts to cause such
Resale Registration Statement to promptly be declared or otherwise become
effective under the Securities Act. Any such registration pursuant to the Resale
Registration Statement shall hereinafter be referred to as a “Resale Shelf
Registration.” For so long as the Company is eligible to use Form S-3 (or
successor form), the Company shall maintain the continuous effectiveness of the
Resale Registration Statement for the maximum period permitted by SEC rules, and
shall replace any Resale Registration Statement at or before expiration, if
applicable, with a successor effective Resale Registration Statement to the
extent any Registrable Securities remain outstanding (such period of
effectiveness, the “Resale Shelf Period”).

(b) Shelf Take-Downs.

(i) Subject to any applicable restrictions on transfer in this Agreement, at any
time during the Resale Shelf Period, if the Holders, by written notice to the
Company, request an offering of all or part of the Registrable Securities held
by such Holders (a “Shelf Take-Down”) (such request to state the number of the
Registrable Securities to be included in such Shelf Take-Down), then the Company
shall, subject to the

 

-5-



--------------------------------------------------------------------------------

other applicable provisions of this Agreement, amend or supplement the Resale
Registration Statement as may be necessary in order to enable such Registrable
Securities to be sold and distributed pursuant to the Shelf Take-Down. If any
Holder delivers any such notice, the Company agrees to provide notice of such
sale or distribution to all other Holders.

(ii) Any Holder may, after any Resale Registration Statement becomes effective,
deliver a written notice to the Company (the “Underwritten Shelf Take-Down
Notice”) specifying that a Shelf Take-Down is intended to be conducted through
an Underwritten Offering (such Underwritten Offering, an “Underwritten Shelf
Take-Down”), which shall specify the number of Registrable Securities intended
to be included in such Underwritten Shelf Take-Down. To the extent an
Underwritten Shelf Take-Down is a Marketed Underwritten Offering, the Company
shall deliver the Underwritten Shelf Take-Down Notice to the other Holders that
have been included on such Resale Registration Statement and permit such Holders
to include their Registrable Securities on the Resale Registration Statement in
such Underwritten Shelf Take-Down that is a Marketed Underwritten Offering if
such other Holder notifies the Holder delivering the Underwritten Shelf
Take-Down Notice and the Company within three (3) Business Days after delivery
of the Underwritten Shelf Take-Down Notice to such other Holder.

(iii) In the event of an Underwritten Shelf Take-Down, the Holder delivering the
related Underwritten Shelf Take-Down Notice shall (in the case of a Marketed
Underwritten Offering, in consultation with other Holders participating in the
Underwritten Shelf Take-Down) select the managing underwriter(s) to administer
the Underwritten Shelf Take-Down; provided that the choice of such managing
underwriter(s) shall be subject to the consent of the Company, which is not to
be unreasonably withheld, conditioned or delayed. The Company and the Holders
participating in an Underwritten Shelf Take-Down will enter into an underwriting
agreement in customary form with the managing underwriter or underwriters
selected for such offering.

(iv) The Company will not include in any Underwritten Shelf Take-Down pursuant
to this Section 2(b) any securities that are not Registrable Securities without
the prior written consent of the Holders participating in such Underwritten
Shelf Take-Down. In the case of an Underwritten Shelf Take-Down that is a
Marketed Underwritten Offering, if the managing underwriter or underwriters
advise the Company and the Holders in writing that in its or their good faith
opinion the number or dollar amount of Registrable Securities (and, if permitted
hereunder, other securities) requested to be included in such offering exceeds
the number of securities which can be sold in such offering in light of market
conditions or is such so as to adversely affect the success of such offering,
the Company will include in such offering only such number of securities that
can be sold without adversely affecting the marketability of the offering, which
securities will be so included in the following order of priority: (i) first,
the Registrable Securities of the Holders that have requested to participate in
such Underwritten Shelf Take-Down that is a Marketed Underwritten Offering,
allocated pro rata among the Holders on the basis of the percentage of the
Registrable Securities owned by the Holders, and (ii) second, any other
securities of the Company that have been requested to be so included.

 

-6-



--------------------------------------------------------------------------------

(c) Demand Registrations.

(i) If at any time after the date that is 180 days prior to the expiration of
the Common Stock Transfer Period there is no Resale Registration Statement in
effect, upon the written request of one or more Holders (a “Demand Registration
Request”), the Company shall use commercially reasonable efforts to file
promptly a registration statement on Form S-1 (or successor form) (a “Demand
Registration Statement”) registering for resale such number of shares of
Registrable Securities requested to be included in the Demand Registration
Statement (a “Demand Registration”) and have the Demand Registration Statement
declared effective under the Securities Act as promptly as practicable, but in
no event earlier than thirty (30) days prior to the expiration of the transfer
restrictions set forth in Section 7 of the Governance Agreement. Promptly (but
in no event later than five (5) Business Days) after receipt by the Company of a
Demand Registration Request, the Company shall give written notice of such
Demand Registration Request to all other Holders and shall include in such
Demand Registration all Registrable Securities with respect to which the Company
received written requests for inclusion therein within ten (10) Business Days
after the delivery of such notice to such Holder. After any Demand Registration
Statement has become effective, the Company shall use commercially reasonable
efforts to keep such Demand Registration Statement continuously effective until
all of the Registrable Securities covered by such Demand Registration Statement
have been sold in accordance with the plan of distribution set forth therein or
are no longer outstanding. Notwithstanding the foregoing, a Demand Registration
Request may only be made if the sale of the Registrable Securities requested to
be registered by such Holder is reasonably expected to result in aggregate gross
cash proceeds in excess of $25 million (without regard to any underwriting
discount or commission), and the Company shall not be obligated to file a
registration statement relating to any registration request under
this Section 2(c), within a period of sixty (60) calendar days after the
effective date of any other registration statement relating to any registration
request under this Section 2(c).

(ii) The Holders shall be entitled to request a maximum of two (2) Demand
Registrations in any three hundred sixty-five (365)-day period. A registration
shall not count as a Demand Registration until the related Demand Registration
Statement has been declared effective by the SEC; provided, however, that a
Demand Registration Request will not count for the purposes of this limitation
if the Holder determines in good faith to withdraw (prior to the effective date
of the registration statement relating to such request) the proposed
registration.

(iii) Notwithstanding the foregoing, if the managing underwriter(s) of an
underwritten offering in connection with any Demand Registration Request advises
the Company and the Holders in writing that, in its good faith opinion, the
total number or dollar amount of Registrable Securities requested to be included
in such offering exceeds the number of Registrable Securities or dollar amount
which can be sold in such offering at a price acceptable to the Holders, then
the number of Registrable Securities so requested to be included in such
offering shall be reduced to that number of shares which, in the good faith
judgment of the managing underwriter, can be sold in such offering at such
price, allocated (i) first, to Registrable Securities requested by the Holders
to be included in such Demand Registration, and (ii) second, to any securities
requested to be included therein by

 

-7-



--------------------------------------------------------------------------------

any other Persons (including the Company), allocated among such Persons on a pro
rata basis or in such other manner as they may agree.

(d) Piggyback Registration.

(i) If, at any time following the date that 180 days prior to the expiration of
the Common Stock Transfer Period, the Company proposes or is required to file a
Registration Statement under the Securities Act with respect to an offering of
Common Stock or other equity securities of the Company, whether or not for sale
for its own account, on a form and in a manner that would permit registration of
the Registrable Securities after the expiration of the transfer restrictions set
forth in Section 7 of the Governance Agreement, other than any Special
Registration, the Company shall give written notice as promptly as practicable,
but not later than ten (10) days prior to the anticipated date of filing of such
Registration Statement, to the Holders of its intention to effect such
registration and, in the case of each Holder, shall include in such registration
all of such Holder’s Registrable Securities with respect to which the Company
has received a written request from such Holder for inclusion therein (a
“Piggyback Registration” and any such requesting Holder that has not withdrawn
its Registrable Securities from such Piggyback Registration a “Piggyback Holder”
with respect to such Piggyback Registration). In the event that a Holder makes
such written request, such Holder may withdraw its Registrable Securities from
such Piggyback Registration by giving written notice to the Company and the
managing underwriter(s), if any, at any time at least two (2) Business Days
prior to the effective date of the Registration Statement relating to such
Piggyback Registration. The Company may terminate or withdraw any Piggyback
Registration under this Section 2(d), whether or not any Holder has elected to
include Registrable Securities in such registration. No Piggyback Registration
shall count as a Demand Registration to which the Holders are entitled.

(ii) If the managing underwriter(s) of a registration of Common Stock or other
equity securities giving rise to a right to Piggyback Registration shall advise
the Company and the Piggyback Holders with respect to such Piggyback
Registration in writing that, in its good faith opinion, the total number or
dollar amount of Common Stock or other equity securities proposed to be sold in
such offering and Registrable Securities requested by such Piggyback Holders to
be included therein, in the aggregate, exceeds the number or dollar amount that
can be sold in such offering without having an adverse effect on such offering,
including the price at which such shares can be sold, then the Company shall
include in such registration the maximum number of shares that such underwriter
or agent, as applicable, advises can be so sold without having such adverse
effect, allocated (i) first, to Common Stock or other equity securities
requested to be included by the Company, (ii) second, to Registrable Securities
requested by the Holders to be included in such Piggyback Registration and
(iii) third, any shares requested to be included therein by any other Persons
(other than the Company), allocated among such Persons on a pro rata basis or in
such other many as they may agree.

(e) Selection of Underwriters; Right to Participate. The Holders shall have the
right to select the managing underwriter(s) to administer an offering pursuant
to a Demand Registration Statement or Shelf Take-Down, subject to the prior
consent of the Company, which

 

-8-



--------------------------------------------------------------------------------

consent shall not be unreasonably withheld, conditioned or delayed. If a
Piggyback Registration under Section 2(d) is proposed to be underwritten, the
Company shall so advise the Holders as a part of the written notice given
pursuant to Section 2(d). In such event, the managing underwriter(s) to
administer the offering shall be chosen by the Company in its sole discretion. A
Holder may participate in a registration or offering hereunder only if such
Holder (i) agrees to sell such Registrable Securities on the basis provided in
any underwriting agreement with the underwriters and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up agreements and other documents reasonably requested under the terms of
such underwriting arrangements customary for selling stockholders to enter into
in secondary underwritten public offerings, provided, however, that no Holder
shall be required to make any representations or warranties to the Company or
the underwriters (other than representations and warranties regarding such
holder, such holder’s ownership of its shares of Common Stock to be sold in the
offering and such holder’s intended method of distribution) or to undertake any
indemnification obligations to the Company or the underwriters with respect
thereto. Notwithstanding anything to the contrary herein, any underwriting
agreement shall contain such representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of the Holders as
are customarily made by issuers to selling stockholders in secondary
underwritten public offerings.

(f) Postponement; Suspensions; Blackout Period.

(1) The Company may postpone the filing or the effectiveness of a Demand
Registration Statement or commencement of a Shelf Take-Down (or suspend the
continued use of an effective Demand Registration Statement or Resale
Registration Statement), including requiring the Holders to suspend any
offerings of Registrable Securities pursuant to this Agreement, (i) during the
pendency of a stop order issued by the SEC suspending the use of any
registration statement of the Company or proceedings initiated by the SEC with
respect to any such registration statement under Section 8(d) or Section 8(e) of
the Securities Act (subject to the Company’s compliance with its obligations
under
Section 3(a)(xi) herein), (ii) during the first month after the end of a fiscal
quarter of the Company (i.e., January, April, July and October to the extent the
Company’s fiscal quarters end on December 31, March 31, June 30 and September
30) if, based on the good faith judgment of the Company, after consultation with
outside counsel to the Company, such postponement or suspension is necessary in
order to avoid the premature disclosure of material non-public information
(including financial results for the preceding fiscal quarter) and the Company
has a bona fide business purpose for not disclosing such information publicly at
that time or (iii) if, based on the good faith judgment of the Board, such
postponement or suspension is necessary in order to avoid materially detrimental
disclosure of material non-public information that the Board, after consultation
with outside counsel to the Company, has in good faith determined (A) would be
required to be made in any Demand Registration Statement or Resale Registration
Statement so that such Registration Statement does not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading if
such information is not included, (B) such disclosure would not be required to
be made at such time but for the filing or continued use of such Registration
Statement and (C) the Company has a bona fide business purpose for not
disclosing publicly, and the Company delivers to the Holders participating in
such registration an officers’ certificate executed by the Company’s principal
executive officer and principal financial officer stating the Company may, upon
giving prompt written notice (a “Suspension Notice”) of such

 

-9-



--------------------------------------------------------------------------------

action to the Holders participating in such registration, postpone or suspend
use of the Demand Registration Statement or Resale Registration Statement, as
applicable (any such postponement or suspension pursuant to Section 2(f)(1)(i),
(ii) or (iii), a “Suspension”); provided, however, in each case, that the Holder
requesting a Demand Registration Statement or Shelf Take-Down shall be entitled,
at any time after receiving a Suspension Notice or similar notice and before
such Demand Registration Statement becomes effective or before such Shelf
Take-Down is commenced, to withdraw such request and, if such request is
withdrawn, such Demand Registration or Shelf Take-Down shall not count as a
Demand Registration, and the Company shall pay all expenses incurred by the
Holder in connection with such withdrawn registration. The Company shall provide
prompt written notice to the Holders (an “End of Suspension Notice”) of (i) the
Company’s decision to file or seek effectiveness of such Demand Registration
Statement or commence such Shelf Take-Down following such Suspension and
(ii) the effectiveness of such Demand Registration Statement or commencement of
such Shelf Take-Down. Notwithstanding the provisions of this Section 2(f), (y)
with respect to Section 2(f)(1)(ii), any such Suspension or ability to suspend
pursuant to such clause shall terminate at the closing of trading on the New
York Stock Exchange on the second trading day after the Company issues an
earnings release for the applicable preceding quarter and (z) with respect to
Section 2(f)(1)(iii), the Company shall not effect a Suspension of the filing or
effectiveness of a Demand Registration Statement or the commencement of a Shelf
Take-Down more than twice during any twelve-month period or for a period
exceeding thirty (30) days in the aggregate in any twelve-month period. No
Holder shall effect any sales of Registrable Securities pursuant to a Demand
Registration Statement or Resale Registration Statement at any time after it has
received a Suspension Notice from the Company and prior to receipt of an End of
Suspension Notice.

(2) Each Holder agrees that, except as required by applicable law, it shall
treat as confidential the receipt of any Suspension Notice (provided, however,
that in no event shall such notice contain any material nonpublic information of
the Company) hereunder and shall not disclose or use the information contained
in such Suspension Notice without the prior written consent of the Company until
such time as the information contained therein is or becomes public, other than
as a result of disclosure by such Holder in breach of the terms of this
Agreement.

(g) Holdback. With respect to any underwritten offering of Registrable
Securities, the Company shall not (except as part of a Demand Registration or a
Resale Shelf Registration in accordance with this Agreement), unless waived by
the managing underwriter(s), effect any transfer of Common Stock, or any
securities convertible into or exchangeable or exercisable for Common Stock
(except pursuant to a Special Registration), during the Holdback Period (except
pursuant to the Company LTIP (as defined in the Investment Agreement)). Upon
request by the managing underwriter(s), the Company shall, from time to time,
enter into customary holdback agreements on terms consistent with this
Section 2(g).

(h) Supplements and Amendments. The Company shall supplement and amend any
Resale Registration Statement if required by the Securities Act or the rules,
regulations or instructions applicable to the registration form used by the
Company for such Resale Registration Statement.

(i) Subsequent Holder Notice. If a Person becomes entitled to the benefits of
this Agreement as a Holder pursuant to Section 6(f) after a Resale Registration
Statement becomes

 

-10-



--------------------------------------------------------------------------------

effective under the Securities Act, the Company shall, promptly, following
delivery of written notice to the Company and request for such Holder’s name to
be included as a selling securityholder in the Prospectus related to the Resale
Registration Statement (a “Subsequent Holder Notice”):

(i) if required and permitted by applicable law, file with the SEC a supplement
to the related Prospectus or a post-effective amendment to the Resale
Registration Statement so that such Holder is named as a selling securityholder
in the Resale Registration Statement and the related Prospectus in such a manner
as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law;

(ii) if, pursuant to Section 3(a)(ii), the Company shall have filed a
post-effective amendment to the Resale Registration Statement that is not
automatically effective, use its commercially reasonable efforts to cause such
post-effective amendment to become promptly effective under the Securities Act;
and

(iii) promptly notify such Holder after the effectiveness under the Securities
Act of any post-effective amendment filed pursuant to Section 3(a)(ii).

Section 3. Registration Procedures.

(a) Obligations of the Company. If and whenever the Company is required to use
its commercially reasonable efforts to effect the registration of any
Registrable Securities under the Securities Act as provided in Section 2 hereof,
the Company shall effect such registration to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto the Company shall cooperate in the
sale of the securities and shall, as promptly as practicable:

(i) prepare and file with the SEC (as promptly as reasonably practicable, but no
later than forty-five (45) days after a Demand Registration Request, subject to
the postponement provisions herein) the Demand Registration Statement (including
a Prospectus therein and all exhibits and financial statements required by the
SEC to be filed therewith) to effect such registration and, subject to the
efforts standard herein, cause such Registration Statement to become effective,
and at least ten (10) Business Days before filing such Registration Statement or
any amendments or supplements thereto, provide copies of all such documents
proposed to be filed or furnished, including documents incorporated by
reference, to (x) counsel of the Holders, which documents shall be subject to
the review, comment and approval of such counsel, and (y) the other
representative(s) on behalf of the Holders included in such Registration
Statement (to be chosen by the Holders) and any managing underwriter(s), and the
representative(s) and the managing underwriter(s) and their respective counsel
shall have the opportunity to review and comment thereon, and the Company will
make such changes and additions thereto as may reasonably be requested by the
representative(s) and the managing underwriter(s) and their respective counsel
prior to such filing, unless the Company reasonably objects to such changes or
additions;

 

-11-



--------------------------------------------------------------------------------

(ii) prepare and file with the SEC such pre- and post-effective amendments and
supplements to a Resale Registration Statement or Demand Registration Statement,
and the Prospectus used in connection therewith or any free writing prospectus
(as defined in SEC rules) as may be required by applicable securities laws or
reasonably requested by the Holder or any managing underwriter(s) to maintain
the effectiveness of such registration and to comply with the provisions of
applicable securities laws with respect to the disposition of all securities
covered by such registration statement during the period in which such
Registration Statement is required to be kept effective, and before filing such
amendments or supplements, provide copies of all such documents proposed to be
filed or furnished, including documents incorporated by reference, to counsel of
the Holders, which documents shall be subject to the review, comment and
approval of such counsel;

(iii) furnish to each Holder holding the securities being registered and each
managing underwriter without charge, such number of conformed copies of such
Registration Statement and of each such amendment and supplement thereto (in
each case including all exhibits other than those which are being incorporated
into such Registration Statement by reference and that are publicly available),
such number of copies of the Prospectus contained in such Registration Statement
and any other Prospectus filed under Rule 424 under the Securities Act in
conformity with the requirements of the Securities Act, and such other
documents, as the Holders and any managing underwriter(s) may reasonably
request;

(iv) use its commercially reasonable efforts to register or qualify all
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions as the Holders and any managing underwriter(s) may reasonably
request; provided, however, that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign company in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3, or to consent to general service of process in any such jurisdiction,
or to be subject to any material taxation in any such jurisdiction where it is
not then so subject;

(v) promptly notify the Holders and any managing underwriter(s) at any time when
the Company becomes aware that a Prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the Prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances under which they were made, and, to
promptly prepare and furnish without charge to the Holders and any managing
underwriter(s) a reasonable number of copies of a supplement to or an amendment
of such Prospectus, and file such supplement or amendment with the SEC, as may
be necessary so that, as thereafter delivered to the purchasers of such
securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
under which they were made;

 

-12-



--------------------------------------------------------------------------------

(vi) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement not later than the
effective date of such Registration Statement;

(vii) reasonably cooperate with the Holders and any managing underwriter(s) to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold, and enable certificates for such Registrable
Securities to be issued for such number of shares and registered in such names
as the Holders and any managing underwriter(s) may reasonably request;

(viii) list all Registrable Securities covered by such Registration Statement on
any securities exchange on which any such class of securities is then listed and
cause to be satisfied all requirements and conditions of such securities
exchange to the listing of such securities that are reasonably within the
control of the Company;

(ix) notify each Holder and any managing underwriter(s), promptly after it shall
receive notice thereof, of the time when such Registration Statement, or any
post-effective amendments to the Registration Statement, shall have become
effective;

(x) make available to each Holder whose Registrable Securities are included in
such Registration Statement and any managing underwriter(s) as soon as
reasonably practicable after the same is prepared and distributed, filed with
the SEC, or received by the Company, an executed copy of each letter written by
or on behalf of the Company to the SEC or the staff of the SEC (or other
governmental agency or self-regulatory body or other body having jurisdiction,
including any domestic or foreign securities exchange), and any item of
correspondence received from the SEC or the staff of the SEC (or other
governmental agency or self-regulatory body or other body having jurisdiction,
including any domestic or foreign securities exchange), in each case relating to
such Registration Statement, it being understood that each Holder receiving such
material from the Company that is confidential shall and shall cause its
representatives to keep such materials confidential. The Company will as soon as
reasonably practicable notify the Holders and any managing underwriter(s) of the
effectiveness of such Registration Statement or any post-effective amendment or
the filing of the Prospectus supplement contemplated herein. the Company will as
soon as reasonably practicable respond reasonably and completely to any and all
comments received from the SEC or the staff of the SEC, with a view towards
causing such Registration Statement or any amendment thereto to be declared
effective by the SEC as soon as reasonably practicable and shall file an
acceleration request as soon as reasonably practicable following the resolution
or clearance of all SEC comments or, if applicable, following notification by
the SEC that any such Registration Statement or any amendment thereto will not
be subject to review;

(xi) advise each Holder and any managing underwriter(s), promptly after it shall
receive notice or obtain knowledge thereof, of (A) the issuance of any stop
order, injunction or other order or requirement by the SEC suspending the
effectiveness of such Registration Statement or the initiation or threatening of
any proceeding for such purpose and use all commercially reasonable efforts to
prevent the issuance of any stop order,

 

-13-



--------------------------------------------------------------------------------

injunction or other order or requirement or to obtain its withdrawal if such
stop order, injunction or other order or requirement should be issued, (B) the
suspension of the registration of the subject shares of the Registrable
Securities in any state jurisdiction and (C) the removal of any such stop order,
injunction or other order or requirement or proceeding or the lifting of any
such suspension;

(xii) make available for inspection by the Holders included in a Registration
Statement whose Registrable Securities are included in such registration
statement and any managing underwriter(s), and any attorney, accountant or other
agent retained by, or other representative of, any such Holder or underwriters,
at reasonable times and in a reasonable manner, all pertinent financial and
other records and corporate documents of the Company, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Holder, sales or placement agent, underwriter, attorney, accountant,
agent or other representative to conduct a reasonable investigation within the
meaning of Section 11 of the Securities Act that is customary for a participant
in a securities offering in connection with such registration statement;
provided, however, that the foregoing investigation and information gathering
shall be coordinated on behalf of such parties by one firm of counsel designated
by and on behalf of such parties;

(xiii) if requested by any Holder or any managing underwriter(s), promptly
incorporate in a Prospectus supplement or post-effective amendment such
information as such Holder or managing underwriter(s) reasonably requests to be
included therein, including, without limitation, with respect to the Registrable
Securities being sold by such Holder, the purchase price being paid therefor by
any underwriters and with respect to any other terms of an underwritten offering
of the Registrable Securities to be sold in such offering, and promptly make all
required filings of such prospectus supplement or post-effective amendment;

(xiv) reasonably cooperate with each Holder and any managing underwriter(s)
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority;

(xv) in the case of an underwritten offering, (A) enter into such customary
agreements (including an underwriting agreement in customary form), (B) take all
such other customary actions as the managing underwriter(s) reasonably request
in order to expedite or facilitate the disposition of such Registrable
Securities (including, without limitation, causing senior management and other
the Company personnel to reasonably cooperate with the Holder(s) whose
Registrable Securities are included in a Registration Statement (including but
not limited to supporting the marketing of such Registrable Securities to the
extent reasonably necessary to support the sale of Registrable Securities
pursuant to such underwritten offering) and the underwriter(s) in connection
with performing due diligence) and (C) cause its counsel to issue opinions of
counsel addressed and delivered to the underwriter(s) in form, substance and
scope as are customary in underwritten offerings, subject to customary
limitations, assumptions and exclusions; and

 

-14-



--------------------------------------------------------------------------------

(xvi) if requested by the managing underwriter(s) of an underwritten offering,
use commercially reasonable efforts to cause to be delivered, upon the pricing
of any underwritten offering, and at the time of closing of a sale of
Registrable Securities pursuant thereto, “comfort” letters from the Company’s
independent registered public accountants addressed to the underwriter(s) and,
with respect to an offering by the Holders pursuant to this Agreement, request
the delivery of such “comfort” letters at such times addressed to the Holders
stating that such accountants are independent public accountants within the
meaning of the Securities Act and the applicable rules and regulations adopted
by the SEC thereunder, and otherwise in customary form and covering such
financial and accounting matters as are customarily covered by “comfort” letters
of the independent registered public accountants delivered in connection with
primary underwritten public offerings; provided, however, that such recipients
furnish such written representations or acknowledgement as are customarily
required to receive such comfort letters.

(b) Obligations of the Holders. Subject to the last sentence of this
Section 3(b), as a condition precedent to the obligations of the Company to file
any Registration Statement, each Holder shall furnish in writing to the Company
such information regarding such Holder (and any of its affiliates), the
Registrable Securities to be sold and the intended method of distribution of
such Registrable Securities reasonably requested by the Company as is reasonably
necessary or advisable for inclusion in the Registration Statement relating to
such offering pursuant to the Securities Act. Notwithstanding the foregoing, in
no event will any party be required to disclose to any other party any
personally identifiable information or personal financial information in respect
of any individual, or confidential information of any Person.

Each Holder agrees by acquisition of the Registrable Securities that (i) upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(a)(v), such Holder shall forthwith discontinue its
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by
Section 3(a)(v); (ii) upon receipt of any notice from the Company of the
happening of any event of the kind described in clause (A) of Section 3(a)(xi),
such Holder shall discontinue its disposition of Registrable Securities pursuant
to such registration statement until such Holder’s receipt of the notice
described in clause (C) of Section 3(a)(xi); and (iii) upon receipt of any
notice from the Company of the happening of any event of the kind described in
clause (B) of Section 3(a)(xi), such Holder shall discontinue its disposition of
Registrable Securities pursuant to such registration statement in the applicable
state jurisdiction(s) until such Holder’s receipt of the notice described in
clause (C) of Section 3(a)(xi). The length of time that any Registration
Statement is required to remain effective shall be extended by any period of
time that such registration statement is unavailable for use pursuant to this
paragraph, provided, however, in no event shall any Registration Statement be
required to remain effective after the date on which all Registrable Securities
cease to be Registrable Securities.

Section 4. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify, hold
harmless and reimburse, to the fullest extent permitted by law, each Holder, its
affiliates, partners, officers, directors, employees, advisors, representatives
and agents, and each Person, if any, who

 

-15-



--------------------------------------------------------------------------------

controls such Holder within the meaning of the Securities Act or the Exchange
Act, against any and all losses, penalties, liabilities, claims, damages and
expenses, joint or several (including, without limitation, reasonable attorneys’
fees and any expenses and reasonable costs of investigation), as incurred, to
which the Holders or any such indemnitees may become subject under the
Securities Act or otherwise, insofar as such losses, penalties, liabilities,
claims, damages and expenses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement under which such Registrable Securities were registered
and sold under the Securities Act, any Prospectus contained therein, or any
amendment or supplement thereto, or arising out of or based upon any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading or any violation of the Securities Act or
state securities laws or rules thereunder by the Company relating to any action
or inaction by the Company in connection with such registration (provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, penalty, liability, claim, damage (or action or proceeding
in respect thereof) or expense arises out of or is based upon an untrue
statement or alleged statement or omission or alleged omission made in such
Registration Statement, any such Prospectus, amendment or supplement in reliance
upon and in conformity with written information about an Holder which is
furnished to the Company by such Holder specifically for use in such
registration statement); or (ii) any violation or alleged violation by the
Company of the Securities Act or any other similar federal or state securities
laws or any rule or regulation promulgated thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any such registration, qualification or compliance. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Holder or any indemnified party and shall survive the transfer of such
securities by such Holder.

(b) Indemnification by the Holders. Each Holder agrees to indemnify and hold
harmless (in the same manner and to the same extent as set forth in
Section 4(a)) the Company, each member of the Board, each officer, employee and
agent of the Company and each other person, if any, who controls any of the
foregoing within the meaning of the Securities Act or the Exchange Act, with
respect to any untrue statement or alleged untrue statement of a material fact
in or omission or alleged omission to state a material fact from such
Registration Statement, any Prospectus contained therein, or any amendment or
supplement thereto, to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information about such Holder
furnished to the Company by such Holder specifically for inclusion in such
Registration Statement, Prospectus, amendment or supplement and has not been
corrected in a subsequent Registration Statement, any Prospectus contained
therein, or any amendment or supplement thereto prior to or concurrently with
the sale of the Registrable Securities to the Person asserting the claim;
provided, however, that Holder shall not be liable for any amounts in excess of
the net proceeds received by such Holder from sales of Registrable Securities
pursuant to the registration statement to which the claims relate, and provided,
further, that the obligations of the Holders shall be several and not joint and
several. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any indemnified party and
shall survive the transfer of such securities by the Company.

 

-16-



--------------------------------------------------------------------------------

(c) Notices of Claims. Promptly after receipt by an indemnified party of notice
of the commencement of any action or proceeding involving a claim referred to in
the preceding paragraphs of this Section 4, such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to such indemnifying party of the commencement of such action;
provided, however, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 4, except to the extent that the
indemnifying party is materially prejudiced by such failure to give notice. In
case any such action is brought against an indemnified party, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim, such
indemnified party shall permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any person entitled to indemnification hereunder shall
have the right to employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (A) the indemnifying party has agreed to pay such fees or
expenses or (B) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such Person within a
reasonable time after receipt of notice of such claim from the Person entitled
to indemnification hereunder. If such defense is not assumed by the indemnifying
party as permitted hereunder, the indemnifying party will not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent will not be unreasonably withheld, conditioned or delayed). If
such defense is assumed by the indemnifying party pursuant to the provisions
hereof, such indemnifying party shall not settle or otherwise compromise the
applicable claim unless (i) such settlement or compromise contains a full and
unconditional release of the indemnified party of all liability in respect to
such claim or litigation or (ii) the indemnified party otherwise consents in
writing. An indemnifying party who is not entitled to, or elects not to, assume
the defense of a claim will not be obligated to pay the fees and expenses of
more than one counsel (in addition to, but only to the extent reasonably
necessary in such indemnified party’s reasonable judgment, one local
counsel) for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party, a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the reasonable fees and
disbursements of such additional counsel or counsels. The indemnifying party
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment.

The indemnification provided for under this Agreement shall remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party and shall survive the transfer of securities.

(d) Contribution. If the foregoing indemnity is held by a governmental authority
of competent jurisdiction to be unavailable to the Company or any Holder, or is
insufficient to hold harmless an indemnified party, then the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of the loss, claim, damage or expense in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and the
indemnified party, and the relative benefits received by the indemnifying party
and the

 

-17-



--------------------------------------------------------------------------------

indemnified party, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation. In
connection with any registration statement filed with the SEC by the Company,
the relative fault of the indemnifying party on the one hand and of the
indemnified Person on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party, and by such
party’s relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. Notwithstanding the provisions of
this Section 4, no Holder shall be required to contribute an amount greater than
the net proceeds received by such Holder from sales of Registrable Securities
pursuant to the Registration Statement to which the claims relate (after taking
into account the amount of damages which such Holder has otherwise been required
to pay by reason of any and all untrue or alleged untrue statements of material
fact or omissions or alleged omissions of material fact made in any Registration
Statement or Prospectus or any amendment thereof or supplement thereto related
to such sale of Registrable Securities).

(e) No Exclusivity. The remedies provided for in this Section 4 are not
exclusive and shall not limit any rights or remedies which may be available to
any indemnified party at law or in equity or pursuant to any other agreement.

Section 5. Covenants Relating to Rule 144. The Company shall use commercially
reasonable efforts to file any reports required to be filed by it under the
Securities Act and the Exchange Act and to take such further action as any
Holder may reasonably request to enable Holders to sell Registrable Securities
without registration under the Securities Act from time to time within the
limitation of the exemptions provided by Rule 144. The Company shall, in
connection with any request by Holder in connection with a sale, transfer or
other disposition by any Holder of any Registrable Securities pursuant to Rule
144 either currently or with unspecified timing, promptly cause (and in no event
longer than five (5) Business Days after such request) the removal of any
restrictive legend or similar restriction on the Registrable Securities, and, in
the case of book-entry shares, make or cause to be made appropriate
notifications on the books of the Company’s transfer agent for such number of
shares and registered in such names as the Holders may reasonably request and to
provide a customary opinion of counsel and instruction letter required by the
Company’s transfer agent.

Section 6. Miscellaneous.

(a) Termination; Survival. The rights of each Holder under this Agreement shall
terminate upon the date that all of the Registrable Securities held by such
Holder cease to be Registrable Securities. Notwithstanding the foregoing, the
obligations of the parties under Section 3(a)(viii) (Obligations of the
Company), Section 4 (Indemnification) and this Section 6 (Miscellaneous) shall
survive the termination of this Agreement.

(b) Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Delaware without regard to any choice of laws or conflict of
laws provisions that would require the application of the laws of any other
jurisdiction.

 

-18-



--------------------------------------------------------------------------------

(c) Consent to Jurisdiction; Venue; Waiver of Jury Trial. The parties agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that each of the parties shall be entitled
(in addition to any other remedy that may be available to it, including monetary
damages) to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement
exclusively in any state or federal courts located in the Chancery Court of the
State of Delaware and any state appellate court therefrom sitting in New Castle
County in the State of Delaware (or, solely if the Chancery Court of the State
of Delaware declines to accept jurisdiction over a particular matter, any state
or federal court within the State of Delaware). In addition, each of the parties
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party or its successors or
assigns, shall be brought and determined exclusively in any state or federal
courts located in the Chancery Court of the State of Delaware and any state
appellate court therefrom sitting in New Castle County in the State of Delaware
(or, solely if the Chancery Court of the State of Delaware declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). The parties further agree that no party to this Agreement
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section and each party waives any objection to the imposition of such relief or
any right it may have to require the obtaining, furnishing or posting of any
such bond or similar instrument. Each of the parties hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereby irrevocably waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any action or proceeding with respect to this Agreement, (a) any
claim that it is not personally subject to the jurisdiction of the above named
courts for any reason other than the failure to serve in accordance with
Section 6(j), (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by the applicable law, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts. Each party hereby consents to service being made through the notice
procedures set forth in Section 6(j) and agrees that service of any process,
summons, notice or document by registered mail (return receipt requested and
first-class postage prepaid) to the respective addresses set forth in
Section 6(j) shall be effective service of process for any suit or proceeding in
connection with this Agreement or the transactions contemplated by this
Agreement. EACH OF THE PARTIES KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WITH AND
UPON THE ADVICE OF COMPETENT COUNSEL IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

-19-



--------------------------------------------------------------------------------

(d) Entire Agreement. This Agreement, the Investment Agreement, the Governance
Agreement, the Certificate of Designations, the Contingent Payment Right
Agreement, the Note and the other documents delivered pursuant to the Investment
Agreement constitute the full and entire understanding and agreement among the
parties hereto with regard to the subjects of this Agreement and such other
agreements and documents.

(e) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid and binding unless it is in writing and signed by each of the
parties hereto. No waiver of any right or remedy hereunder, to the extent
legally allowed, shall be valid unless the same shall be in writing and signed
by the party making such waiver. No waiver by any party of any breach or
violation of, default under, or inaccuracy in any representation, warranty,
covenant, or agreement hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent breach, violation, default of, or inaccuracy
in, any such representation, warranty, covenant, or agreement hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence. No delay or omission on the part of any party in exercising any
right, power, or remedy under this Agreement shall operate as a waiver thereof.

(f) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors, and
administrators of the parties. Any Holder may transfer or assign any of its
rights hereunder to a Permitted Registration Rights Holder (such Person to be
deemed a “Holder” under this Agreement); provided, however, that, in each case,
(i) prior written notice of such assignment of rights is given to the Company
and (ii) such transferee agrees in writing to be bound by, and subject to, this
Agreement pursuant to a written instrument in form and substance reasonably
acceptable to the Company.

(g) Expenses. All Registration Expenses incurred in connection with any
Registration Statement under this Agreement shall be borne by the Company. All
Selling Expenses relating to securities registered on behalf of the Holders
shall be borne by the Holders holding the Registrable Securities included in
such registration. The obligation of the Company to bear the expenses provided
for in this paragraph shall apply irrespective of whether a Registration
Statement becomes effective, is withdrawn or suspended, or converted to any
other form of registration and irrespective of when any of the foregoing shall
occur. Notwithstanding anything to the contrary herein, in connection with an
underwritten offering or other registration, offering or related action for
which services of outside counsel would customarily be required pursuant to this
Agreement, the Company shall pay or reimburse the Holders for the reasonable
fees and disbursements of one United States counsel, who will be chosen by the
Holders in their sole discretion.

(h) Counterparts; Electronic Signature. This Agreement may be executed and
delivered in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. This Agreement
may be executed by facsimile or .pdf signature by any party and such signature
shall be deemed binding for all purposes hereof without delivery of an original
signature being thereafter required.

 

-20-



--------------------------------------------------------------------------------

(i) Severability. Any term or provision of this Agreement that is illegal,
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without rendering illegal, invalid or unenforceable the remaining terms and
provisions of this Agreement or affecting the legality, validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. In the event that any provision hereof would, under applicable
law, be illegal, invalid or unenforceable in any respect, each party hereto
intends that such provision shall be reformed and construed by modifying or
limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, applicable laws and to otherwise give effect to the
intent of the parties hereto.

(j) Notices. Except as otherwise provided in this Agreement, all notices,
requests, claims, demands, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be mailed by
reliable overnight delivery service or delivered by hand, facsimile or
messenger, and email, as follows:

 

if to the Company:   

Consolidated Communications Holdings, Inc.

350 S. Loop 336 W

Conroe, Texas 77304

Attention: J. Garrett Van Osdell, Chief Legal Officer

Email: Garrett.VanOsdell@consolidated.com

with a copy to:   

Schiff Hardin LLP

233 South Wacker Drive, Suite 7100

Chicago, Illinois 60606

Attention: Alex Young

Email: ayoung@schiffhardin.com

if to the Holders:   

Searchlight III CVL, L.P.

c/o Searchlight Capital Partners, L.P.

745 Fifth Avenue, 27th Floor

New York, New York 10151

Attention: Nadir Nurmohamed

Email: nnurmohamed@searchlightcap.com

with a copy to:   

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Facsimile: (212) 403-2000

Attention:Steven A. Cohen

                Victor Goldfeld

Email: SACohen@wlrk.com

            VGoldfeld@wlrk.com

 

-21-



--------------------------------------------------------------------------------

or in any such case to such other address, facsimile number or telephone as any
party hereto may, from time to time, designate in a written notice given in a
like manner. Notices shall be deemed given when actually delivered by overnight
delivery service, hand or messenger, or when received by facsimile if promptly
confirmed.

(k) Specific Performance. It is understood and agreed that the Holders would be
irreparably injured by a breach of this Agreement by the Company and that money
damages are an inadequate remedy for an actual or threatened breach of this
Agreement. Therefore, the Company agrees to the granting of specific performance
of this Agreement and injunctive or other equitable relief in favor of the
Holders as a remedy for any such breach, without proof of actual damages. The
Company furthers agree to waive any requirement for the securing or posting of
any bond in connection with any such remedy. Such remedy shall not be deemed to
be the exclusive remedy for the Company breach of this Agreement, but shall be
in addition to all other remedies available at law or equity to the Holders.

[Signature Page Follows]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC. By:  

/s/ C. Robert Udell

Name:   C. Robert Udell Title:   President & CEO SEARCHLIGHT III CVL, L.P. By:  
Searchlight III CVL GP, LLC   its general partner By:  

/s/ Andrew Frey

Name:   Andrew Frey Title:   Authorized Person